                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 HOPE SURROGACY, INC.,

                               Plaintiff,
                                                                     OPINION and ORDER
         v.
                                                                          20-cv-1028-jdp
 CARRYING HOPE SURROGACY, LLC,

                               Defendant.


       Two motions are before the court in this case for trademark infringement: (1) defendant

Carrying Hope Surrogacy, LLC’s motion to dismiss for lack of personal jurisdiction, Dkt. 10;

and (2) defendant’s motion for sanctions, Dkt. 18. For the reasons discussed below, the court

will transfer the case rather than dismiss it and deny the motion for sanctions.

       Defendant says that the court lacks personal jurisdiction because defendant has no

relevant contacts with Wisconsin: it doesn’t provide services here or otherwise conduct business

here, and it has never had a contract with a Wisconsin resident. In response, plaintiff Hope

Surrogacy, Inc. says that it filed the lawsuit in Wisconsin because there is “[a]ctual confusion

occurring in this judicial district and Plaintiff is suffering injury in this judicial district,”

Dkt. 13, at 3, which is where plaintiff is located. But plaintiff says that it “is not opposed” to

proceeding in the Western District of North Carolina, which is where defendant’s principal

place of business is, and plaintiff asks the court to transfer the case there. Id. at 1.

       In its reply brief, defendant continues to press for dismissal rather than transfer. But

it’s well established that 28 U.S.C. §§ 1406 and 1404(a) allow a court to transfer rather than

dismiss a case without determining whether the court may exercise personal jurisdiction over

the defendants. See Goldlawr, Inc. v. Heiman, 369 U.S. 463, 464, 82 (1962); Cote v. Wadel, 796




          Case 1:21-cv-00119-MR Document 21 Filed 04/22/21 Page 1 of 4
F.2d 981, 985 (7th Cir. 1986). Transfer is also the preferred method in this court for curing a

defect in personal jurisdiction or venue.1

           Under § 1404(a), a court may transfer the case “for the convenience of parties and

witnesses, in the interest of justice, . . . to any other district or division where it might have

been brought.” There is no dispute that plaintiff could have filed this lawsuit in North Carolina

and that litigating the case there would be convenient for defendant. And dismissing the case

would accomplish nothing but delay. So the court concludes that transfer is in the interest of

justice.

           Defendant also moves for sanctions, arguing that the court has inherent authority to

award attorney fees against plaintiff because plaintiff “filed this case in Wisconsin without a

good faith basis to believe this Court held personal jurisdiction over” defendant. Dkt. 18, at 3.

But it is generally Federal Rule of Civil Procedure 11 rather than a court’s inherent authority

that governs whether it is appropriate to sanction a party for failing to conduct a reasonable

inquiry before filing a lawsuit. Even if the court assumes that plaintiff violated Rule 11,

defendant hasn’t shown that it’s entitled to Rule 11 sanctions because that rule has a “safe

harbor” provision that gives the offending party an opportunity to correct its mistake. See Fed.

R. Civ. P. 11(c)(2). That is exactly what plaintiff did in this case by agreeing to transfer the

case rather than continue to assert that an exercise of jurisdiction is appropriate here.




1
 See, e.g., Smith v. Windy Hill Foliage, Inc., No. 17-cv-895-wmc, 2018 WL 1747915, at *4 (W.D.
Wis. Apr. 11, 2018); Howard v. Rodgers, No. 16-cv-158-jdp, 2017 WL 377951, at *2 (W.D.
Wis. Jan. 26, 2017); Shaddix v. Keeton Corr., Inc., No. 12-cv-477-wmc, 2012 WL 4754739, at
*1 (W.D. Wis. Oct. 4, 2012); Deb Worldwide Healthcare, Inc. v. Betco, Corp., No. 08-cv-52-bbc,
2008 WL 2035529, at *1 (W.D. Wis. May 9, 2008).


                                                2

             Case 1:21-cv-00119-MR Document 21 Filed 04/22/21 Page 2 of 4
       A court’s inherent authority isn’t a substitute for more specific rules that the moving

party can’t satisfy. See Greyer v. Illinois Dep’t of Corr., 933 F.3d 871, 877 (7th Cir. 2019) (“The

court’s inherent sanctioning powers are subordinate to valid statutory directives and

prohibitions.” (internal quotation marks omitted)); Fid. Land Tr. Co., LLC v. Sec. Nat. Mortg.

Co., No. 12-cv-1676-orl-19, 2013 WL 524961, at *3 (M.D. Fla. Jan. 7, 2013) (“A sanctions

motion under inherent authority is not a substitute for compliance with the safe harbor

provisions of Rule 11.”). Rather, sanctions under a court’s inherent authority are generally

reserved for serious litigation misconduct that goes beyond making unsupported assertions. See

Goodvine v. Carr, 761 F. App’x 598, 602 (7th Cir. 2019) (concluding that court’s inherent

authority rather than Rule 11 was an appropriate basis for “manufactured evidence or lies

under oath”).2

       Defendant cites no authority for the view that sanctions under a court’s inherent

authority are appropriate for filing a lawsuit in the wrong district. So the court declines to

award sanctions.



                                             ORDER

       IT IS ORDERED that:

       1. Defendant Carrying Hope Surrogacy, LLC’s motion to dismiss for lack of personal
          jurisdiction, Dkt. 10, is DENIED.




2
  See, e.g., Mohammed v. Anderson, 833 F. App’x 651, 653 (7th Cir. 2020) (sanctions under
inherent authority appropriate for repeated harassment of opposing parties over a five-month
period); Royce v. Michael R. Needle P.C., 950 F.3d 939, 953 (7th Cir. 2020) (same for
“deliberately disregarding the court’s order,” “engag[ing] in obstructionist tactics,” and
“disrupt[ing] the orderly progress of litigation”); Martin v. Fowler, 804 F. App’x 414, 415 (7th
Cir. 2020) (same for “intentionally deceptive” statements to the court).


                                                3

          Case 1:21-cv-00119-MR Document 21 Filed 04/22/21 Page 3 of 4
2. Under 28 U.S.C. § 1404(a), this case is TRANSFERRED to the United States
   District Court for the Western District of North Carolina.

3. Defendant’s motion for sanctions, Dkt. 18, is DENIED.

Entered April 22, 2021.

                                 BY THE COURT:

                                 /s/
                                 ________________________________________
                                 JAMES D. PETERSON
                                 District Judge




                                    4

  Case 1:21-cv-00119-MR Document 21 Filed 04/22/21 Page 4 of 4
